—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered July 12, 1994, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree and attempted petit larceny.
*791Defendant pleaded guilty to burglary in the second degree and attempted petit larceny as charged in an indictment. At sentencing, he moved to withdraw his plea on the ground that he was coerced by his attorney. County Court denied the application, and defendant was sentenced in accordance with the plea bargain as a second felony offender to a prison term of 3 to 6 years on the burglary charge and time served on the petit larceny charge.
Defense counsel contends that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved from representing defendant. Based upon our review of the record, as well as defendant’s pro se appellate submissions, we agree. The record demonstrates that defendant knowingly, intelligently and voluntarily entered into the plea. Notably, defendant unequivocally indicated during the plea colloquy that he was satisfied with his counsel’s representation and not threatened or forced into pleading guilty by anyone. Accordingly, the judgment is affirmed and defense counsel’s application to be relieved as counsel is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.